Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/16/201 has been entered.
 Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1-7, and 10-20 are rejected under 35 U.S.C. 103 as being unpatentable over US 2011/0037362 to Park et al (hereinafter Park) in view of US 2013/0026899 to Babucke-Runte et al (hereinafter Babucke-Runte) and US 2015/0366345 to Chen et al (hereinafter Chen).
Park discloses (Claim 1). A slide rail assembly resistive to high temperature, comprising (such as shown in Figs. 14-19): a first rail 121; a second rail 122 movable relative to the first rail; a returning device 200 arranged on the first rail 121, the returning device comprising an elastic member 225 and a movable member 220, wherein the movable member 220 is arranged with a first blocking part and a second blocking part; and a connecting device 117 arranged on the second rail, the connecting device comprising a first connecting portion and a second connecting portion; wherein the connecting device 117 is made of a metal material; wherein during a process of the second rail being moved relative to the first rail from a retracted position along an extending direction, the first connecting portion is configured to contact the first blocking part of the movable member, in order to drive the movable member to move from a first predetermined position (Fig. 15) to a second predetermined position (Fig. 17) along the extending direction and to switch from a first state to a second state; wherein the elastic member is configured to generate an elastic force in response to movement of the movable member along the extending direction; wherein when the movable member 220 is in the second state, the first connecting portion no longer contacts the first blocking part of the movable member, the elastic member is configured to accumulate Claim 2). The slide rail assembly of claim 1, wherein the second rail is movably mounted to the first rail; (Claim 3). The slide rail assembly of claim 1, wherein the returning device further comprises a housing 210 connected to the first rail, and the housing has an accommodating room configured to accommodate the elastic member; (Claim 4). The slide rail assembly of claim 3, wherein the movable member 220 comprises a supporting part 223,226, and the elastic member is configured to elastically abut against the supporting part; (Claim 5). The slide rail assembly of claim 3, further comprising a positioning part 213a arranged on one of the housing and the first rail; wherein the movable member is arranged with an engaging feature; wherein when the movable member is located at the second predetermined position, the movable member is configured to engage with the positioning part through the engaging feature (Fig. 17); (Claim 6). The slide rail assembly of claim 5, wherein the housing has a rear blocking feature away from the positioning part, and the rear blocking feature is configured to prevent the movable member at the first predetermined position from being moved along the retracting direction; (Claim 7). The slide rail assembly of claim 1, wherein a Claim 11). A slide rail assembly resistive to high temperature, comprising: a first rail 121; a second rail 122 movable relative to the first rail 121; a returning device 200 arranged on the first rail, the returning device comprising an elastic member 225 and a movable member 220, wherein the movable member 200 is arranged with a first blocking part and a second blocking part; and a connecting device 117 arranged on the second rail, the connecting device 117 comprising a first connecting portion and a second connecting portion; wherein a guiding feature 221a is arranged on the movable member 220 and adjacent to the first blocking part of the movable member; wherein during a process of the second rail being moved from an extended position along a retracting direction with the movable member being in a first state, the second connecting portion is configured to be guided by the guiding feature 221a to contact the first blocking part of the movable member, such that when the second rail is further moved along an extending direction, the second connecting portion is configured to drive the movable member to move along the extending direction until the movable member is in a second state; wherein the elastic member is configured to generate an elastic force in response Claim 12). The slide rail assembly of claim 11, wherein when the movable member 220 is located at a predetermined position, the movable member is in the second state, and the elastic member 225 is configured to generate the elastic force in response to the movable member being located at the predetermined position; (Claim 13). The slide rail assembly of claim 12, wherein during a process of the second rail being moved relative to the first rail from the extended position along the retracting direction, the second connecting portion is configured to contact the second blocking part of the movable member in order to drive the movable member to return to the first state from the second state, and the second rail is configured to be driven to move to a retracted position by the elastic force of the elastic member (Fig. 17); (Claim 14). The slide rail assembly of claim 11, wherein the second rail is movably mounted to the first rail; (Claim 15). The slide rail assembly of claim 13, wherein the returning device further comprises a housing 210 connected to the first rail, and the housing has an accommodating room configured to accommodate the elastic member; (Claim 16). The slide rail assembly of claim 15, wherein the movable member 220 comprises a supporting part 223,226, and the elastic member is configured to elastically abut against the supporting part; (Claim 17). The slide rail assembly of claim 15, further comprising a positioning part 213a arranged on one of the housing and the first rail; wherein the movable member is arranged with an engaging feature; wherein when the movable member is located at the predetermined position, the movable member is configured to engage with the positioning part through the engaging feature (Fig. 17); (Claim 18). A returning device resistive to high temperature, comprising: an elastic member 225; a Claim 19). The returning device of claim 18, wherein the elastic member 225 is a spring; (Claim 20). The returning device of claim 18, wherein the housing is formed with a longitudinal path 213b and a bending path 213a, the bending path is bent relative to the longitudinal path, and the movable member 220 is movable relative to the housing along the longitudinal path and the bending path.   
The differences being that Park fails to clearly disclose the limitations in (i) Claims 1,11 of the first and second connection portions are a first connecting member and a second connecting member, wherein the first connecting member and the second connecting member are cylindrical; (ii) Claims 1, 11, 18 of the returning device is made 
Regarding (i) and (ii), Babucke-Runte discloses a slide rail assembly resistive to high temperature comprising: a first rail 2; a second rail 3 movable relative to the first rail 2; a returning device arranged on the first rail 2, the returning device comprising an elastic member 19 and a movable member 7, wherein the movable member 7 is arranged with a first blocking part and a second blocking part; and a connecting device 4 arranged on the second rail 3, the connecting device 4 comprising a first connecting member 4 and a second connecting member 6, wherein the first connecting member and the second connecting member are cylindrical; wherein the returning device is made of a metal material.
Therefore, it would have been obvious and well within the level of one skilled in the art, in view of Babucke-Runte, to modify Park to include the limitations in (i) Claims 1,11 of the first and second connection portions are a first connecting member and a second connecting member, wherein the first connecting member and the second connecting member are cylindrical; (ii) Claims 1, 11, 18 of the returning device is made of a metal material in order to facilitate mounting of the connecting device to the second rail, as well as high stability between the returning device and the connecting device.
Regarding Claim 10, since Park, as modified, discloses both the returning device and the connecting device are made of metal, and stainless steel is a well-known and commercially available product, it would have been obvious and well within the level of one skilled in the art to modify Park, as modified, such that (Claim 10). The slide rail assembly of claim 1, wherein both of the returning device and the connecting device are made of stainless steel for its well-known intended purpose.  
Regarding (iii), Chen discloses a slide rail assembly, comprising: a first rail 12; a second rail 14 movable relative to the first rail 12; a returning device arranged on the first rail 14, the returning device comprising an elastic member 44 and a movable member 46; and a connecting device 20,22,24 arranged on the second rail 14; wherein during a process of the second rail being moved relative to the first rail from a retracted position along an extending direction, the connecting device is configured to contact the movable member, in order to drive the movable member to move from a first predetermined position to a second predetermined position along the extending direction and to switch from a first state to a second state; wherein the elastic member 44 is configured to be compressed to generate an elastic force in response to movement of the movable member 46 along the extending direction (Figs. 10A-B); wherein when the movable member is in the second state, the connecting device no longer contacts the movable member, the elastic member 44 is configured to accumulate the elastic force in response to the movable member being located at the second predetermined position, and the second rail is movable relative to the first rail to an extended position along the extending direction; wherein during a process of the second rail being moved relative to the first rail from the extended position along a retracting direction, the connecting device is configured to contact the movable member in order to drive the movable member to return to the first state from the second state, and the second rail is configured to be driven to move to the retracted position by the elastic force of the elastic member.
Therefore, it would have been obvious and well within the level of one skilled in art, in view of Chen, to modify the structure of Park such that the elastic member is configured to be pressed to generate an elastic force in response to movement of the movable member along the extending direction in order to reduce the impact force and noise resulting from the movable member driving the second rail to the retracted position.
Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANH VAN TRAN whose telephone number is (571)272-6868.  The examiner can normally be reached on Monday-Friday 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DANIEL TROY can be reached on (571)270-3742.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






HVT
July 28, 2021


/HANH V TRAN/Primary Examiner, Art Unit 3637